Case: 15-12590   Date Filed: 08/03/2016   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12590
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:14-cv-81258-DMM



LINDA CAMBERDELLA, as Personal Representative of the Estate of Michael
Camberdella, IRVING CAMBERDELLA, as Guardians and Natural Parents of
N.C., a minor,

                                                            Plaintiffs-Appellees,

                                     versus

WILLIAM GOLDSTEIN, in his individual capacity,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 3, 2016)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
               Case: 15-12590     Date Filed: 08/03/2016    Page: 2 of 4


      This is an interlocutory appeal by Deputy William Goldstein of the Palm

Beach County Sheriff’s Office. Appellees Linda Camberdella, as personal

representative of the estate of Michael Camberdella, and Linda and Irving

Camberdella, as guardians and natural parents of N.C., a minor, claim that Deputy

Goldstein deprived 18-year-old Michael Camberdella (Michael) of his Fourth and

Fourteenth Amendment rights when Deputy Goldstein shot and killed Michael

while responding to a 911 call. Deputy Goldstein argues that the district court

erred when it denied his motion for summary judgement on the basis that Deputy

Goldstein was not entitled to qualified immunity under 42 U.S.C. § 1983. After

review, we affirm. 1

      The district court held that Deputy Goldstein is not entitled to summary

judgment on qualified immunity grounds because a reasonable jury could find that

Deputy Goldstein violated a clearly established constitutional right when he shot

and killed Michael. See Perez v. Suszczynski, 809 F.3d 1213, 1218 (11th Cir.

2016) (“[T]he [plaintiff] must establish that [the defendant] is not entitled to

qualified immunity by showing that the facts alleged make out a violation of a

constitutional right and that the constitutional right was clearly established at the

time of [the defendant’s] conduct.). Drawing all reasonable inferences in favor of

the plaintiffs, see id. at 1217 (“At [summary judgment], we view all evidence and

      1
        Appellant William Goldstein’s Amended Motion for Leave to File Second Amended
Reply Brief Based On Appellee’s Filing of an Amended Answer Brief is GRANTED.
                                           2
               Case: 15-12590     Date Filed: 08/03/2016    Page: 3 of 4


factual inferences in the light most favorable to the non-moving party . . . .”), the

district court found sufficient evidence to support the conclusion that Deputy

Goldstein shot Michael when Michael was neither resisting nor fleeing and no

longer posed a risk of harm to Deputy Goldstein or the public, see Morton v.

Kirkwood, 707 F.3d 1276, 1281 (11th Cir. 2013) (recognizing that deadly force is

reasonable when an officer “has probable cause to believe that the suspect poses a

threat of serious physical harm” and “reasonably believes that the use of deadly

force was necessary to prevent escape” (quotation marks omitted)). The district

court also found sufficient evidence that Deputy Goldstein used lethal force

without first warning Michael or attempt to subdue him using nonlethal means.

See id. (explaining that peace officers should “give[] some warning about the

possible use of deadly force, if feasible”). The district court therefore concluded

that there was a genuine issue of material fact as to whether the use of lethal force

was “objectively reasonable” under the circumstances. See Graham v. Connor,

490 U.S. 386, 397(1989) (explaining that the Fourth Amendment prohibits the use

of deadly force when the use of deadly force is not “objectively reasonable” under

the circumstances).

      Deputy Goldstein argues that the district court erred in finding sufficient

evidence to support the conclusion that Deputy Goldstein shot Michael when

Michael was neither resisting nor fleeing and no longer posed a risk of harm. He


                                           3
                Case: 15-12590       Date Filed: 08/03/2016       Page: 4 of 4


contends that we are required to reweigh the facts of this case under Scott v.

Harris, 550 U.S. 372 (2007), and that when we do we will conclude that Michael

resisted arrest and posed a “threat of serious physical harm” to Deputy Goldstein

and the public. See Morton, 707 F.3d at 1281. But this is not a case in which the

facts found by the district court are “blatantly contradicted by the record, so that no

reasonable jury could believe [them].” 2 Scott, 550 U.S. at 380. To the extent that

we might otherwise have discretion to reweigh the facts of this case, we decline to

do so. See Cottrell v. Caldwell, 85 F.3d 1480, 1486 (11th Cir. 1996) (“[W]e have

discretion to accept the district court’s findings, if they are adequate. . . . But we

are not required to accept them.”). Deputy Goldstein has waived all other

arguments that he is entitled to immunity, including any arguments that he is

entitled to immunity under the facts as found by the district court. We therefore

affirm.

       AFFIRMED.




       2
          The district court relied primarily on testimony by Linda Camberdella, who was outside
the Camberdella house and witnessed the shooting. As the court observed, however, there were
at least four different accounts of the events at issue: Two by Deputy Goldstein, one by a
neighbor who witnessed the shooting, one by the Sheriff’s department at a press conference, and
another by the Camberdella family.
                                               4